 1

 2

 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT

10        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

11 MICHAEL HELMS,                                 Case No.: 2:17-CV-03183 CBM (SKx)
                        Plaintiff,                Hon. Consuelo B. Marshall
12
                                                  Ctrm. 8B (First St.)
13                vs.
                                                  JUDGMENT OF DISMISSAL
14 WELLS FARGO BANK, N.A.;                        WITH PREJUDICE
   FIDELITY NATIONAL TITLE
15 INSURANCE COMPANY; FIRST
   AMERICAN TRUSTEE SERVICING
16 SOLUTIONS, LLC; BANK OF
   AMERICAN, N.A.; DOES 1 TO 10,
17
                        Defendants.
18

19        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
20        Defendant, FIRST AMERICAN TRUSTEE SERVICING SOLUTIONS, LLC

21 (“FATSS”) Motion to Dismiss pursuant to Federal Rules of Civil Procedure, Rule

22 12(b)(6) (“Motion”) came on for hearing on September 14, 2018 at 10:00 a.m. in
                                                               st
23 Courtroom 8B of the above-entitled Court located at 350 W. 1 Street, Courtroom #

24 8B, 8th Floor, Los Angeles, CA 90012 before the Honorable Judge Consuelo B.

25 Marshall. All appearances were noted on the record.

26        After considering the moving papers and arguments of the parties, the Court

27 having read and considered the Motion on behalf of FATSS, the memorandum of

28 points and authorities in support thereof, and any opposition and reply thereto, and
                                              1
                                          JUDGMENT
 1 having heard argument from the parties, issued an Order dated October 10, 2018,

 2 granting FATSS’ motion in its entirety, dismissing each of Plaintiff’s causes of action

 3 asserted against FATSS with prejudice. (See, ECF No. 77.)

 4        THEREFORE, GOOD CAUSE APPEARING,
 5        IT IS HEREBY ORDERED that judgment be entered against Plaintiff
 6 MICHAEL HELMS, and in favor of Defendant, FIRST AMERICAN TRUSTEE

 7 SERVICING SOLUTIONS, LLC.

 8        IT IS FURTHER ORDERED that the case is dismissed in its entirety with
 9 prejudice as to Defendant, FIRST AMERICAN TRUSTEE SERVICING

10 SOLUTIONS, LLC. Plaintiff is to recover nothing from Defendant, FIRST

11 AMERICAN TRUSTEE SERVICING SOLUTIONS, LLC.

12        SO ORDERED.
13

14

15 DATED: November 5, 2018                _________________________________
                                            ________________________________
16
                                              Honorable Consuelo B. Marshall
                                           UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                                           JUDGMENT
